Case 5:20-cv-00976-PSG-DFM Document 13 Filed 10/29/20 Pagelof1 Page ID #63

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

EASTERN DIVISION
DREW ALLEN MARTIN, Case No. ED CV 20-00976-PSG (DFM)
Plaintiff, ORDER ACCEPTING REPORT
AND RECOMMENDATION OF
V. UNITED STATES MAGISTRATE
JUDGE
COIS BYRD DETENTION
CENTER et al.,
Defendants.

 

 

Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and

all the records and files herein, along with the Report and Recommendation of

the assigned United States Magistrate Judge. No objections to the Report and

Recommendation were filed, and the deadline for filing such objections has

passed. The Court accepts the findings, conclusions, and recommendations of

the United States Magistrate Judge.

IT IS THEREFORE ORDERED that Judgment be entered dismissing

this action without prejudice.

Date: po) rf 201

JE

PHILIP S. GUTIERREZ
Chief United States District Judge
